In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00139-CR



          STEVEN KEITH GREEN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 432nd District Court
                Tarrant County, Texas
              Trial Court No. 1095289D




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
        Appellant Steven Keith Green has filed a motion to dismiss this appeal. 1 As authorized by

Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP. P.

42.2(a).

        Accordingly, we dismiss this appeal.




                                                        Bailey C. Moseley
                                                        Justice

Date Submitted:           November 15, 2018
Date Decided:             November 16, 2018

Do Not Publish




1
 Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware
of any conflict between precedent of the Second Court of Appeals and that of this Court on any relevant issue. See
TEX. R. APP. P. 41.3.

                                                        2